DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Response to Arguments


Applicant's arguments with respect to claims 1-34 and 47-51 have been considered but are moot in view of the new grounds of rejection. 
35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 4,327,709 ("Hanson").
Applicant has amended the independent claim to now recite that the balloon has an inflatable distal end and argues that Hanson fails to teach an inflatable distal end. 
 Upon review of the amended claims, arguments and prior art applied and after further search and consideration, the claims are now rejected as discussed in the office action below.
With regards to new claims 49-51, the claims are now rejected as discussed in the current office action below.
Claim Objections

Claim 13 is objected to because of the following informalities: In claim 13 line 3, “boded” should be replaced with “bonded”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1, 2, 6, 7, 18-20, 24, 30-34 and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”).
 Regarding claim 1, Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
a balloon (e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7) defining an elongated inflatable chamber (as seen in Fig.7 below the balloon 701 is an elongated inflatable chamber), the balloon having an inflatable distal end and a proximal end, wherein the distal end is rounded and the proximal end has a cylindrical region including an opening (as shown in the annotated figure below); and 

such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state (Since Jeevanandam teaches the structure as claimed the balloon will necessarily have a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state).  

    PNG
    media_image1.png
    1035
    916
    media_image1.png
    Greyscale

Regarding Claim 2, Jeevanandam teaches that the balloon is composed of a biocompatible material (e.g.  Col. 4 lines 28-39).
Regarding Claims 6 and 7, Jeevanandam teaches that the balloon the distal end of the balloon has a thickness less than that of the proximal end of the balloon in an inflated state (as seen in the annotated figure above) and that the balloon has uniform thickness over its entire length in a deflated state (since when deflated the balloon will collapse because it does not have a central inflation tube).  
Regarding claims 18, 19 and 20, Jeevanandam teaches that the elongated cylindrical shape has a constant diameter (D1) along its length and that the opening is circular and has a diameter of D2 which is smaller than D1 and that the balloon smoothly tapers from D1 to D2 (as shown in the annotated figure above, the central region is the elongated cylindrical shape with the constant diameter D1, the distal end is rounded and the proximal end is tapered smoothly to a smaller opening D2).
Regarding claim 24, Jeevanandam teaches the entire external surface of the assembly is smooth (e.g. Fig 1-3 and 7 show that the entire assembly as claimed is smooth).
Regarding claim 30, Jeevanandam teaches an intravascular ventricular assist system (iVAS), comprising the blood pump assembly of claim 1 (e.g. Figs 1-3, Col. 3 line 66- col. 4 line 11).  
Regarding claim 31, Jeevanandam teaches a drive unit (e.g. 305 Figs 3, 4) housing a bellows (e.g. 410 Fig 4) in fluid communication with the elongated inflatable chamber (e.g. 301 Fig 3).  
Regarding claim 32, Jeevanandam teaches an arterial interface device (AID) (e.g. Fig 1, 2, Col. 3 line 66- col. 4 line 11) comprising a suture ring (e.g. 3 Fig 1, 11 Fig.2), a vascular graft (e.g. 1 Fig 1, 1 Fig.2), and stopper (e.g. 5 Fig 1, 5 Fig.2).  
Regarding claim 33, Jeevanandam teaches a skin interface device (SID)(e.g. 303 Fig 3, 600 Fig. 6 col. 6 line 64-col. 7 line 15, col. 10 line 29- col. 11- line 28).  
Regarding claim 34, Jeevanandam teaches the SID comprises: a SID cap (e.g 606 Fig. 6) rotatably coupled to a SID base (e.g. 601 Fig. 6), both the cap and base being configured to couple to pneumatic drive lines (e.g. 606, 608 Fig. 6); and an air-tight conduit between the cap and base for transmitting air through the SID (e.g. col. 10 line 29- col. 11- line 28); wherein the base is fluidly coupled to the elongated inflatable chamber of the balloon via a first pneumatic drive line and the cap is fluidly coupled to the bellows via a second pneumatic drive line (col. 10 line 29- col. 11- line 28).  
Regarding claim 49,  Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
a balloon defining an elongated inflatable chamber (e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7), the balloon having a distal end and a proximal end, wherein: the distal end is rounded, the distal end and the elongated inflatable chamber are one-piece (as seen in Fig.7 and annotated figure 7 below the balloon 701 is an elongated inflatable chamber which is one-piece with the rounded distal end), and 6Application No.: 15/685,553PATENT the proximal end has a cylindrical region including an opening(as shown in the annotated figure below); and 
an inflation tube coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber (as 
wherein the balloon has a central region having an elongated cylindrical shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state (Since Jeevanandam teaches the structure as claimed the balloon will necessarily have a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state). 

    PNG
    media_image1.png
    1035
    916
    media_image1.png
    Greyscale

Regarding claim 50, Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
 a balloon defining an elongated inflatable chamber (e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7), the balloon having a distal end and a proximal end, wherein: the distal end is rounded, the balloon lacks an interior support member, and the proximal end has a cylindrical region including an opening (as seen in Fig.7 and annotated figure 7 below the balloon 701 is an elongated inflatable chamber which has a rounded distal end and lacks an interior support member  and the proximal end has a cylindrical region including an opening); and 
an inflation tube coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber (as seen in the annotated figure below), wherein the balloon has a central region having an elongated cylindrical shape when in an inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon (as seen in the annotated figure below) such that the balloon has a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state (Since Jeevanandam teaches the structure as claimed the balloon has a cylindrical region when uninflated and balloon will necessarily have a substantially flat planar shape when in an uninflated state, the substantially flat planar shape being configured to promote laminar flow of fluid within a blood vessel in which the balloon is implanted when the balloon is in the uninflated state). 

    PNG
    media_image1.png
    1035
    916
    media_image1.png
    Greyscale

Regarding claim 51, Jeevanandam teaches a blood pump assembly (e.g. Figs 1,2, 300 Fig. 3 and 700 Fig.7) comprising: 
a balloon defining an elongated inflatable chamber(e.g. 8 Figs 1, 2, 301 Fig. 3, 701 Fig 7), the balloon having distal end and a proximal end, wherein the distal end is rounded and the proximal end has a cylindrical region including an opening; and an inflation tube coupled to the opening of the proximal end of the balloon, the inflation tube defining a fluid channel in fluid communication with the inflatable chamber (as seen in Fig.7 and annotated figure 7 below the balloon 701 is an elongated inflatable chamber which has a rounded distal end and lacks an interior support member  and the proximal end has a cylindrical region including an opening), wherein the balloon has a central region having an elongated cylindrical shape when in 7Application No.: 15/685,553PATENTan inflated state, and wherein a distalmost end of the inflation tube is coupled to the cylindrical region of the proximal end of the balloon (as seen in Fig.7 and annotated figure 7 below) such that . 

    PNG
    media_image1.png
    1035
    916
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”) in view of DSM (“Biospan segmented polyurethane (SPU)”, hereinafter “DSM”- PREVIOUSLY CITED).
Regarding claims 3 and 4, Jeevanandam teaches the balloon is made of a biocompatible material such as polyurethane (e.g. Col. 4 lines 28- and 15) but does not specifically teach that the balloon is made of a block copolymer which is segmented polyether polyurethane. DSM teaches a biocompatible material such as block copolymer which is segmented polyether polyurethane for artificial hearts, balloons and ventricular assist devices (e.g. pages1-2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the biocompatible material of balloon of Jeevanandam to be a block copolymer such as segmented polyether polyurethane as taught by DSM in order to provide the predictable results of having a device that has high strength, flexibility and fatigue resistance.  
Regarding claim 29, Jeevanandam teaches the invention as claimed except for the balloon having a lifespan of inflation/deflation cycles of greater than 25, 50, 75, or 100 million cycles. DSM teaches a biocompatible material such as block copolymer which is segmented polyether polyurethane for artificial hearts, balloons and ventricular assist devices and which can withstand millions of flex cycles (e.g. pages1-2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam to be made of segmented polyether polyurethane as taught by DSM in order to provide the predictable results of having a device that has high strength, flexibility and fatigue resistance. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the blood pump assembly as taught by Jeevanandam in view of DSM with the balloon having a lifespan of inflation/deflation cycles of greater than about 25, 50, 75, or 100 million cycles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”) in view of Segalowitz (U.S. Patent Number: US 5176619, hereinafter “Segalowitz” – PREVIOUSLY CITED).
Regarding claim 5, Jeevandam teaches the invention as claimed except for the balloon being configured such that the distal end of the balloon deflates before the proximal end of the balloon upon transitioning from the inflated state to the uninflated state. Segalowitz teaches a heart assist balloon pump (e.g. Abstract, Figs 1,3) comprising segmented portions (e.g. 30A and 30B Fig 1A, Col. 4, line 4-19) where the pump has left and right inflation apertures which are designed to allow the left most distal end of the balloon to inflate and deflate before the right most proximal end of the balloon. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam to be segmented as taught by Segalowitz in order to provide the predictable results of pumping the blood in a more effective manner.   
Regarding claim 17, Jeeevanandam teaches the invention as claimed except for the elongated cylindrical shape having a first diameter at the distal end of the balloon and a second diameter at the proximal end of the balloon, and wherein the first diameter is less than the second diameter. Segalowitz teaches a heart assist balloon pump (e.g. Abstract, Figs 1,3) with a balloon having a frusto-conical shape with a first diameter at the distal end of the balloon and a second diameter at the proximal end of the balloon, and wherein the first diameter is less than the second diameter (e.g. 30 Fig 1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam to include varying diameters as taught by Segalowitz in order to provide the predictable results of pumping the blood in a more effective manner.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”) in view of Kantrowitz et al (U.S. Patent Number: US 2004/0152945 A1, hereinafter “Kantrowitz” – PREVIOUSLY CITED).
Regarding claim 6, Jeevandam teaches the invention as claimed except for the distal end of the balloon having a thickness less than that of the proximal end of the balloon. Kantrowitz teaches an aortic blood pump (e.g. 110 Figs 8-10) with walls with varying thickness (e.g. [0048], [0051]) with one portion having a thicker wall than the other portion. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Jeevanandam to have varying thickness as taught by Kantrowitz in order to provide the predictable results of accommodating various forces experienced by the pump and enabling the pump to maintain a desired geometry.   
Claims 8, 9, 21-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”).
Regarding claims 8 and 9, Jeevanandam teaches a uniform thickness in an inflated state since there is not central inflation tube running through the balloon as discussed for claim 7 above, they do not specifically teach that the balloon has a deflated thickness between 0.2 to 0.8 mm or between 0.25 to 0.35 mm. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the  balloon of blood pump assembly as taught by Jeevanandam with the deflated balloon thickness being between 0.2 to 0.8 mm and the deflated balloon thickness being In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 21-23, Jeevanandam teaches a rounded inflatable distal end, a central region has a diameter D1 along its length and a smooth tapered end towards the opening which has a diameter D2 as shown in the annotated figure above, they do not specifically teach that D1 is between 17 to 22 mm and D2 is between 3.0 to 7.5 mm and that D1 is between 18 to 20 mm and D2 is between 4 to 7 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the blood pump assembly as taught by Jeevanandam with the balloon diameter D1 between 17 to 22 mm and opening diameter D2  between 3.0 to 7.5 mm and D1  between 18 to 20 mm and D2 between 4 to 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller
Regarding claims 25-28, Jeevanandam teaches the invention as claimed except for the elongated cylindrical shape having a length of between 195 to 210 mm and between 200 to 205 mm and the balloon having a volume of between 40 to 60 cc when inflated or 50 cc when inflated and a rated burst pressure of greater than 10 psi. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the blood pump assembly as taught by Jeevanandam with the elongated cylindrical shape having a length of between 195 to 210 mm and between 200 to 205 mm and the balloon having a volume of between 40 to 60 cc when inflated or 50 cc when inflated and a rated burst pressure of greater than 10 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”) in view of Lenker et al (U.S. Patent Application Publication Number: US 2008/0183136 A1, hereinafter “Lenker” – PREVIOUSLY CITED).
Regarding claims 10-12, Jeevanandam teaches the invention as claimed except for a radiopaque marker adjacent the opening of the proximal end of the balloon, wherein the radiopaque marker is composed of Pt-Ir alloy, and wherein the marker is a 
Therefore, it would have been an obvious matter of design choice to modify Jeevanandam to obtain the invention as specified in the claims.
Additionally it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the radiopaque marker to be near the proximal end of the balloon, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.




































Claims 13, 14 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”) in view of Hanson et al (U.S. Patent Number: US 4327709, hereinafter “Hanson” - APPLICANT CITED).
Regarding claims 13 and 14, Jeevanandam teaches the invention as claimed and teaches that the drive line may be integral with the balloon pump or it may be modular for easier replaceability (e.g. col. 12 lines 43-56). However Jeevanandam does not specifically teach the opening is disposed over an exterior surface of the inflation tube, and wherein an interior surface of the opening is boded to the exterior surface of the inflation tube and an outer layer of biocompatible material disposed over the opening of the balloon, wherein the outer layer is configured to couple the balloon to the inflation tube and provide a smooth transition from the balloon to the inflation tube. Hanson teaches a modular balloon pump and an outer layer of biocompatible material (i.e. part of the balloon that extends over the inflation tube and is sealed Col. 3 lines 22-30) disposed over the opening of the balloon, wherein the outer layer is configured to couple the balloon to the inflation tube (e.g. 14 Fig 1) and provide a smooth transition from the balloon to the inflation tube. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify 
Regarding claim 47, Jeevanandam teaches the invention as claimed and teaches that the drive line may be integral with the balloon pump or it may be modular for easier replaceability (e.g. col. 12 lines 43-56). However Jeevanandam does not specifically teach that the cylindrical region of the proximal end of the balloon includes an interior surface in contact with an exterior surface of the distalmost end of the inflation tube. Hanson teaches a modular balloon pump and a cylindrical region of the proximal end of the balloon includes an interior surface in contact with an exterior surface of the distalmost end of the inflation tube (i.e. part of the balloon that extends over the inflation tube and is sealed e.g. Col. 3 lines 22-30, 14 Fig 1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the balloon-inflation tube interface of Jeevanandam to extend the balloon material over the inflation tube and have a sealing arrangement as taught by Hanson in order to provide the predictable results of ensuring proper inflation of the balloon and an improved modular device with modular replaceable parts.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”) in view of Hanson et al (U.S. Patent Number: US 4327709, hereinafter “Hanson” - APPLICANT CITED) and further in view of in view of DSM (“Biospan segmented polyurethane (SPU)”, hereinafter “DSM”- PREVIOUSLY CITED).
Regarding claims 15 and 16, Jeevanandam in view of Hanson teaches the invention as claimed except for the outer layer being composed of a block copolymer such as a segmented polyether polyurethane. DSM teaches a biocompatible material such as block copolymer which is segmented polyether polyurethane for artificial hearts, balloons and ventricular assist devices (e.g. pages1-2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the outer layer of Jeevanandam in view of Hanson to be made of segmented polyether polyurethane as taught by DSM in order to provide the predictable results of having a device that has high strength, flexibility and fatigue resistance. 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Jeevanandam et al (U.S. Patent Number: US 8066628 B1, hereinafter “Jeevanandam”) in view of Sirimanne (U.S. Patent Application Publication Number: US 2002/0077600 A1, hereinafter “Sirimanne”- PREVIOUSLY CITED).
Regarding claim 48, Jeevanandam teaches the invention as claimed but does not specifically teach a helical stiffening element in a wall of the inflation tube. Sirimanne teaches a catheter that is inserted into vascular tissue and teaches that it is well known to have tubular structures like catheters with a helical coil positioned in a wall of the catheter housing for stiffening (e.g. abstract, claim 9). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jeevanandam to extend the spring through a wall of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792